Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 4/06/218. Claims 1-13 and 22-26 are currently pending in the application, with claims 22 and 24-25 having being withdrawn and claims 14-21 having being cancelled.  Accordingly, claims 1-13, 23, and 26 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Given that applicant has amended the claims to now recite that treating only applies to partially or completely alleviating, inhibiting, ameliorating, and /or relieve the cancer, or halting progression, the examiner contends that the “treating” does not encompass “preventing”.  Consequently, the 112(a) rejection over the term “treating as equating preventing” for claims 1-13 and 23 is now moot.  As a result, the 112(a) or 112-first paragraph rejection of claims 1-13 and 23 is hereby withdrawn.  

Applicant’s arguments with respect to the 112-first paragraph rejection over the scope of enablement rejection for treating all cancers have been fully considered but are not found persuasive.  Applicant argues that because of the disclosure of the specification and in light of the teachings of the prior art, no undue experimentation is 

With respect to applicant’s arguments that etoposide and cisplatin are well known in the art, the examiner again reiterates the fact that irrespective of what is known about etoposide and cisplatin individually, the claims are directed to a method of treating any and every cancer in existence utilizing compound 1 and etoposide or compound 1 and 

Applicant’s argument with respect to the 103(a) rejection over Fuchss et al. has been fully considered.  Applicant argues that Fuchss et al. teach many therapeutic agents and failed to specifically teach the combination of Compound 1 in combination with any particular embodiment.  Additionally, Applicant argues that Fuchss et al. fail to provide a reason to combine the aforementioned active agents in combination and that no predictability exists in said combination.  Applicant further argues that a greater than expected result is an evidentiary factor pertinent to legal conclusion of obviousness and that unexpected results such as those found the examples and tables of the specification should obviate the 103(a) rejection.  Such arguments are however not found persuasive as the examiner maintains that the unexpected results are directed to treatment of lung cancer with the combination of Compound 1, etoposide and cisplatin.  However, independent claim 1 does not solely reflect method of treating lung cancer but 

Applicant’s arguments with respect to the 103(a) rejection over Fuchss et al. in view of Yilmaz have again been fully considered but are not found persuasive.  Applicant argues that the deficiencies are not remedied by Yilmaz. Such arguments are not found persuasive as the examiner contends that Yilmaz et al. were provided to demonstrate the dosage ranges typically use for platin compounds and for etoposide and the dosage range that one of ordinary skill in the art would be apprised of.  Consequently, one skilled in the art would have followed the suggestion of Yilmaz and administer the platin and etoposide in the dosage amount taught by Yilmaz et al.  Consequently, the examiner maintains that Fuchss et al. in view of Yilmaz do indeed render obvious instant claims 9-12.  

For the foregoing reasons, the rejection of claims 1-13 and 23 under 112(a) for “preventing” is withdrawn.  However, the remaining rejections under 112(a) and 103 (a) 

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 and 26 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating lung cancer by administering Compound 1, etoposide, and cisplatin, does not reasonably provide enablement for treating every single cancer by administering said combination and does not reasonably provide enablement for treating cancer that is not DNA-PK deficient comprising administering Compound 1, etoposide and cisplatin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating a cancer in a patient in need thereof, comprising administering to said patient Compound 1, or a pharmaceutically acceptable salt thereof: in combination with at least one additional therapeutic agent selected from etoposide and a platin, wherein the method consists of partially or completely alleviating, inhibiting, ameliorating, and/or relieving the cancer, or halting its 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating a cancer in a patient in need thereof, comprising administering to said patient Compound 1, or a pharmaceutically acceptable salt thereof: in combination with at least one additional therapeutic agent selected from etoposide and a platin, wherein the method consists of partially or completely alleviating, inhibiting, ameliorating, and/or relieving the cancer, or halting its progression. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while Applicant demonstrated treatment of lung cancer by administering a combination of Compound 1, etoposide, and cisplatin, nowhere in the specification did applicant demonstrate treatment of every single cancer in existence with said combination.  Additionally, while applicant demonstrated that cells that possess wild-type DNA-PK status had enhanced cell viability inhibition when Compound 1 and etoposide were administered, applicant failed to demonstrate such inhibition when Compound 1 and cisplatin were administered or when all 3 compounds are administered in combination (see figs. 11-13).   Moreover, 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single cancer by administering the aforementioned combination”. While “reduction of tumor volume” might theoretically be possible for some cancers such as lung by administering Compound 1, etoposide, and cisplatin or combination of Compound 1 and etoposide in cancers with wild-type DNA-PK, as a practical matter it is nearly impossible to achieve a treatment for all possible cancers with the same combination. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of the aforementioned combination for treating all cancers and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for every single cancer, other than lung cancer. The latter is corroborated by the working examples on pgs. 26-27 and figure 4 and figures 11-13.  


	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination could be predictably used for the treatment of every single cancer as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8, 13, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuchss et al. (U.S. 2016/0083401 A1, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Fuchss et al. teach arylquinazoline compounds of formula (I) that can be used for inhibition of serine-threonine protein kinases or DNA-PK and for sensitizing cancer cells to anti-cancer agents and/or ionizing radiation (see abstract and 0021 and claim 16, pg. 222).  Importantly, Fuchss et al. teach various compounds that are encompassed in the instant invention and include compound 136 (i.e. instant compound 1) wherein said compound possesses an IC50 of less than 3 nM against DNA-PK (see table 4, pg. 74).  Additionally, Fuchss et al. teach that the compounds of the invention are administered at a dose preferably between 1 to 700 mg/kg of body weight (see 0210).  Fuchss et al. further teach that the composition may comprise one or more active compounds and platinum compounds such as cisplatin and topoisomerase inhibitors such as etoposide (see 0211-0215 and 0228).   Fuchss et al. also teach treatment in malignant diseases including lung cancer such as non-small cell lung carcinoma or small cell lung cancer (see 0222).  Additionally, the compounds can be combined with radiotherapy (see 0223).  Fuchss et al. further teach the role of DNAP-PK in repair of double strand 
                                                             	
	Fuchss et al. do not specifically teach that the aforementioned method of treating cancer wherein the etoposide induced myelo-and lymphoid reductions are not further increased by compound 1.  Additionally, Fuchss et al. do not specifically teach that the cancer to be treated in the instant method is not DNA-PK deficient.  
	
	The examiner however contends that such biological endpoints is a result effective variable due to administration of the combination of compound 1, etoposide, and cisplatin.  Since Fuchss et al. teach similar combination as the instant invention, the examiner contends that such method would likewise not lead to increase in myeloid and lymphoid reduction due to compound 1.
	As for the recitation that the cancer is not DNA-PK deficient, the examiner contends that one skilled in the art would be apprised of the fact that the cancer to be treated is not DNA-PK deficient as Fuchss et al. disclosed that studies with mutated and non-functional DNA-PK (i.e. wherein DNA-PK was not active) led to increased radio-sensitivity.  This suggests to one skilled in the art that inhibition of DNA-PK (i.e. including by Compound 1) would lead to enhanced radio-sensitivity and thus one skilled in the art would have indeed selected cancers that are not DNA-PK deficient since 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to administer the method of Fuchss et al. to treat lung cancer comprising administering compound 1, etoposide, and cisplatin since Fuchss et al. teach that administration of such combination resulted in sensitizing cancer cells.  Given the teachings of Fuchss et al., one of ordinary skill would have been motivated to administer the method of Fuchss et al. with the reasonable expectation of providing a method that is effective in sensitizing cancer cells and thus treatment of cancer.  


		Claims 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuchss et al. (U.S. 2016/0083401 A1, previously cited) as applied to claims 1-8, 13, 23, and 26 above, and further in view of Yilmaz et al. (Indian J. of Cancer, 2011, Vol. 48, No. 4, pgs. 454-459, previously cited).

The Fuchss et al. reference are as discussed above and incorporated by reference herein.  However, Fuchss et al. do not specifically teach dosage amount of regimen for cisplatin and etoposide.

Yilmaz et al. is being provided to demonstrate that cisplatin and/or carboplatin or platin are known in the art as effective in treating small cell lung cancer (see abstract).  Specifically, Yilmaz et al. teach a dose of carboplatin (i.e. same family as cisplatin) 

While Yilmaz et al. do not specifically teach administration of the anti-cancer agents for over 1 hour, the examiner contends that the length of administration for the anti-cancer agents is obvious and is within the skilled of the artisan depending on the desired biological effect and can be performed during routine experimentation. 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to utilize the method of Fuchss et al. and further administer cisplatin in an amount around 75 mg/m2 and etoposide in an amount around 100 mg/m2 since Yilmaz et al. teach that such combination was effective in treating small cell lung cancer and tolerable in patients.  Thus, given the teachings of Fuchss and Yilmaz, one of ordinary skill would have been motivated to utilize the method of Fuchss with the reasonable expectation of providing a method that is not only effective in treating cancer but also effective in reducing toxicities.  

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/12/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.